Citation Nr: 0317394	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a left wrist disability, has 
been received.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had service under honorable conditions from March 
1960 to February 1963 and honorable service from May 1966 to 
May 1969.  His service from May 1969 to April 1974 was under 
conditions constituting a bar to Department of Veterans 
Affairs (VA) benefits.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the VA Montgomery 
Regional Office (RO), which denied service connection for a 
left wrist disability and granted service connection for 
PTSD.  With respect to the latter, the veteran is contesting 
the initial rating.

The RO previously denied service connection for a left wrist 
disability by September 1988 rating decision which became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2002).  In its present adjudication, the RO 
decided the claim of service connection for a left wrist 
disability on the merits and failed to apply the new and 
material evidence standard.  However, a previously decided 
claim may not be reopened in the absence of new and material 
evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C. §§ 5108, 7104(b)).  Further, regardless of RO action, 
the Board is legally bound to decide the threshold issue of 
whether the evidence is new and material before addressing 
the merits of a claim.  Id. 


FINDINGS OF FACT

1.  By September 1988 rating decision, the RO denied the 
veteran's claim of service connection for a left wrist 
disability; although he was notified of this decision in 
October 1988, he did not file an appeal within one year 
thereafter.

2.  Evidence brought to VA's attention since the September 
1988 denial of service connection for a left wrist disability 
is potentially probative of the issue at hand and is 
potentially so significant that it must be obtained and 
considered in order to decide fairly the merits of the claim.

3.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events)


CONCLUSIONS OF LAW

1.  The September 1988 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence to reopen the claim of service 
connection for a left wrist disability has been received.  38 
U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156(a) (2002).

3.  The criteria for entitlement to an initial disability 
evaluation of 30 percent, but no higher, for the veteran's 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
9411 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
PTSD.  The discussions in the rating decision and statement 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, by the July 2002 statement of the case, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records and a September 2001 VA PTSD 
examination report.  As the record shows that the veteran has 
been afforded a VA examination in connection with his claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been 
met.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue an 
increased rating for PTSD.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.  Nor has there been any argument by or on behalf of 
the veteran that further development to inform of the 
specific notice and duty to assist provisions in the VCAA 
would be beneficial.  See for example Wilkes v. Principi, 16 
Vet. App. 237 (2002).  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).



Factual Background 

In May 1988, the veteran submitted records from Anniston 
Orthopedic Associates (Anniston) dated from September 1986 to 
December 1986.  These records detailed the veteran's left 
wrist arthroplasty and postoperative recovery.

By September 1988 rating decision, the RO denied service 
connection for a left wrist disability.  Notice was sent to 
the veteran in October 1988, but he failed to initiate a 
timely appeal, and the decision became final.  38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103.

In February 2001, he filed claims of service connection for a 
left wrist disability and for PTSD.  With his application, he 
submitted records from Anniston dated from September 1986 to 
December 1986 that were duplicative of records already on 
file and records from Anniston dated in April 2001 that 
mentioned the 1986 arthroplasty only in passing.  The April 
2001 Anniston records concerned primarily the veteran's back.  
Those records reflected that the veteran hung wallpaper for a 
living.  At that time, the veteran also submitted the written 
"buddy" statement of M.L. McClendon dated in April 1991 
indicating that the veteran's left side, hand, and arm were 
injured pursuant to a helicopter accident in October 1968 in 
Vietnam.  

After the veteran filed the above claims, the RO obtained 
service personnel records that reflected, in pertinent part, 
that the veteran was stationed in Vietnam from August 1968 to 
April 1969 and that his principal duty was that of a 
helicopter and cargo repairman.

On September 2001 VA PTSD examination, the veteran reported 
that his primary stressor was the helicopter crash in Vietnam 
during which his wrist was injured.  He reported that since 
service he had been self-employed as a painter and wallpaper 
hanger.  He stated that he had been married three times and 
that he had "been sober" for 10 years.  He denied social 
relationships, activities, and leisure pursuits.  He 
indicated that he used to exhibit assaultive behavior when he 
was still drinking.  He denied suicidal as well as homicidal 
ideation.  The examiner noted that the veteran's current 
psychological functional status was mildly impaired.  The 
examiner also noted that the veteran was on time for his 
appointment, was dressed appropriately, and was friendly and 
cooperative.  Thought content and thought processes were 
within normal limits, and delusions and hallucinations were 
absent.  Eye contact was good, and the veteran was said to be 
capable of attending to the activities of daily living.  He 
was fully oriented, and his long-term memory was intact.  
Short-term memory and concentration were impaired.  The 
veteran's judgment was intact, and his speech was normal, his 
mood was pleasant, and his impulse control was within normal 
limits.  His sleep impairment appeared to be chronic in 
nature.  With respect to PTSD-specific symptomatology, the 
veteran complained of intrusive thoughts, a desire to be 
alone, and the avoidance of crowds.  He avoided fireworks and 
war-related movies and noted a startle response.  The veteran 
indicated that he was incapable of emotional intimacy and 
complained of depression but stated that he could "pull 
himself out of it."   His sleep was erratic, and he did not 
engage in once pleasurable activities such as fishing.  The 
examiner diagnosed chronic, mild PTSD and assigned a global 
assessment of function (GAF) score of 70, reflective of mild 
social and occupational impairment due to PTSD.  The examiner 
commented that the veteran's current psychosocial functional 
status and quality of life were mildly impaired.  

By February 2002 rating decision, the RO granted service 
connection for PTSD and assigned an evaluation of 10 percent 
effective February 28, 2001.  The RO denied service 
connection for a left wrist disability.

In December 2002, the veteran testified that he was able to 
get along with family members and that he had some friends.  
However, he stated that avoided crowds.  In addition, he said 
that he had been married for 28 years, and that the current 
marriage was his third.  He went to church and dined at 
restaurants with his wife "quite often."  Loud noises 
disturbed him, and he indicated that he was quick to lose his 
temper.  He stated that he experience nightmares and 
flashbacks every day and that he would often end his workday 
early in due to fatigue associated with chronic lack of 
sleep.  The veteran stated that he had not sought treatment 
for PTSD and that he was not taking medication for that 
condition.  With respect to his claimed left wrist 
disability, the veteran testified that it was injured during 
a helicopter crash in Vietnam.  The disability, according to 
him, became progressively worse, and he sought treatment at 
the Tuscaloosa VA Medical Center (MC) in 1974.

New and Material Evidence-Left Wrist Disability 

As noted above, the veteran's claim of service connection for 
residuals of a left wrist injury was previously denied in a 
September 1988 rating decision that became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

"New and material evidence" is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended version 
of 38 C.F.R. § 3.156 applies only to petitions to reopen 
filed since August 29, 2001, and hence does not apply in the 
instant case.]

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

With these considerations in mind, the Board must review all 
of the potentially relevant evidence that has been submitted 
by the veteran or otherwise associated with the claims file 
since the RO's final decision in September 1988.  The 
additional relevant evidence consists of a 1986 and April 
1991 private orthopedic examination reports.  The former are 
duplicative of evidence already of record, and the latter 
regard, in essence, complaints of low back pain.  These 
records do not constitute new and material evidence.  
38 C.F.R. § 3.156.  As well, the April 1991 buddy statement, 
while new, is not new and material within the meaning of the 
regulation as it is merely cumulative and simply restates the 
veteran's own contentions.  Id.  The veteran's testimony in 
December 2002 indicating that he had sought treatment for his 
wrist at the Tuscaloosa VAMC in 1974 is new evidence as well.  
After careful consideration of the latter, the Board finds 
that it is new and material as it might well contribute to a 
more complete picture of the origin of the veteran's 
disability in that these records are close in time to the 
stated date of left wrist injury.  See 38 C.F.R. § 3.156(a); 
Hodge, supra.

Because new and material evidence has in essence been 
received, this matter is reopened.  38 C.F.R. § 3.156.

Increased Rating-PTSD  

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.'" Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  Id.

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision, a rating of 30 percent is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  An evaluation of 50 percent is warranted with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.
 
Under the above criteria, a 30 percent evaluation is 
warranted.  The veteran's work activity has been somewhat 
impaired due to chronic sleep impairment and the frequent 
need to curtail his workday, he experiences short-term memory 
loss, and he suffers from other symptoms such as nightmares 
and flashbacks.  The foregoing symptomatology fits well 
within the criteria necessary for a 30 percent evaluation.  
Id.  Further, the Board observes that the examples 
corresponding to the noted GAF score appear among the 
examples symptoms corresponding to the 30 percent evaluation 
in current VA rating scheme for psychiatric disorders.  

A 50 percent evaluation for PTSD is not warranted.  The 
veteran's GAF score of 70 is indicative of only mild 
impairment, and he does not suffer from the symptoms 
characteristic of a 50 percent disability rating such as 
impaired judgment, impaired abstract thinking, long-term 
memory loss, a flattened affect, circumstantial speech, etc...  
Because these symptoms, or others that would equate with that 
level of disability are not shown, and because the veteran 
has not found it necessary to seek treatment for his PTSD, 
the Board finds that the record does not more nearly 
approximate the criteria for a 50 percent evaluation.  A 
review of the record does not reveal any fluctuation in the 
veteran's disability picture.  As such, a staged rating under 
Fenderson need not be applied.  

The potential application of various provisions of title 38, 
Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has been characterized by marked interference with 
employment or necessitated frequent periods of 
hospitalization.  For example, his testimony described only 
occasional decrease in employment efficiency and indicated 
that no treatment was provided or being sought.  Under these 
circumstances, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant an 
evaluation in excess of 30 percent.


ORDER

New and material evidence having been received, the claim of 
service connection for a left wrist disability is reopened.  
To that extent only, the claim is granted.

An initial evaluation of 30 percent for PTSD is granted.  



REMAND

The veteran has indicated that he sought treatment for his 
left wrist disability at the Tuscaloosa VAMC in 1974.  Such 
records are not present within the claims file.  

The Board notes that VA is deemed to have constructive 
knowledge of these records and, in this case, has actual 
knowledge of the existence of these records.  These medical 
records should be associated with the veteran's VA claims 
folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). See 
also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . . .").

In any event, as such records are pertinent to the veteran's 
claim of service connection for a left wrist disability and 
must be obtained.

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The RO should obtain from the 
Tuscaloosa VAMC records relating to 
treatment of the veteran's left wrist 
and/or hand dated in 1974.  In the event 
that such records are not located, the RO 
must document its efforts to obtain same.

2.  In the event that the above medical 
records are located, the veteran should 
be scheduled for a VA orthopedic 
examination.  The examiner is asked to 
diagnose all disabilities of the left 
wrist and to provide an opinion regarding 
the etiology of all left wrist 
disabilities diagnosed, if any.  The 
examiner should review the claims file 
prior to conducting the examination.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



